Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 10, lines 1 and 2 (two occurrences): “groove 70” should read –groove [[70]] 70d—
Appropriate correction is required.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Claim 1, line 9, “a mask member.” Should read –a mask member[[.]]—
Claim 8, line 13, “of the cover.” Should read –of the cover[[.]]—
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Esenwein (US 2012/0190280).
The embodiment of figure 5 is being used in this rejection however, some analogous part numbers are shown in earlier figures. See those figures for part numbers. 

Regarding claim 2, Esenwein discloses the electric power as claimed in claim 1, wherein the engaging portion includes an engaging rib (the pin considered to be on item 8, paragraph 0045-0046, not explicitly shown in figures), the housing includes an engaging wall (item 12 which includes items 18 and 19, figure 5) that engages with the engaging rib, and the engaging wall includes a notch (item 19 through which the pin has to pass through for item 6 to fit on tool, paragraph 0045, figure 5) through which the engaging rib passes when the cover is attached to the housing.
Regarding claim 3, Esenwein discloses the electric power tool as claimed in claim 2, wherein the mask member includes: a mask plate (outer wall of item 13 is considered to be the mask plate, annotated figure 5 below) shielding the notch; and a retainer (outer flange components on item 13, identified in annotated figure 5) fixing the mask plate to the housing.

    PNG
    media_image1.png
    408
    417
    media_image1.png
    Greyscale

Annotated Figure 5. 
Regarding claim 5, Esenwein discloses the electric power tool as claimed in claim 3, wherein the mask plate and the retainer are separate parts (according to The Free Dictionary, “separate” means to put space between, space apart or scatter; therefore, the far edge of the retainer, at the curved point in annotated figure 5 above, is considered to be spaced apart from the face of the mask plate on item 13).
Regarding claim 6, Esenwein discloses the electric power tool as claimed in claim 1, wherein the mask member is fixed to the cover (according to The Free Dictionary, “fixed” means attached or placed so as to be immovable; therefore, item 13 is placed around item 8 which is a part of item 6 and is immovable during use, figures 1 and 5). 
Regarding claim 7, Esenwein discloses the electric power tool as claimed in claim 6, wherein the mask member is engaged with the tool holder (item 13 is considered to be engaged to item 4 through the other components between them, figure 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Esenwein (US 2012/0190280).
Regarding claim 4, Esenwein discloses the electric power tool as claimed in claim 3, wherein the retainer has a shape that allows rotation of the retainer in a direction along which the retainer is attached to the housing from outside of the housing (item 13, which includes the retainer, is capable of rotating in any direction before inserting onto the base region of item 11; additionally, when item 13 is attached onto base region of item 11, the entire structure of the device is capable of rotating which thereby, rotates the retainer structure) and prohibits rotation of the 30retainer in a direction along which the retainer is removed from the housing from the outside of the housing (item 13, which includes the retainer, does not explicitly rotate with respect to the housing when secured into place therefore, prohibiting rotation in this direction).
Esenwein does not explicitly disclose wherein the retainer is screwed to the housing. However, there are through holes within the retainer that align with the groove in the base region on item 11 (see second annotated figure 5 below). The examiner takes Official Notice the fact that it is old and well known in the art to fasten a retainer component to a housing with the use of screws; therefore, it would have been obvious to one of ordinary skill in the art to screw the retainer (item 13) to the housing (includes items 2, 11 and base region of item 11, figures 1 and 5) in order to tightly bring the materials together and prevent pull-out when in use. 

    PNG
    media_image2.png
    408
    417
    media_image2.png
    Greyscale

Second Annotated Figure 5. 

Regarding claim 8, Esenwein discloses an electric power tool (figure 1) comprising: a motor (included within item 2 though not explicitly shown, paragraph 0032):  5a power transmission mechanism (item 3, figure 1) connected to the motor; a housing (includes items 2, 11 and base region of item 11, figures 1 and 5) that houses the motor and the power transmission mechanism; a tool holder (item 4, figure 5) projecting from the housing; a cover (item 6, figure 1) covering at least a part of a tool attached to the tool holder; and a stopper member (item 13, figure 5) prohibiting removal of the cover (as item 14, which is included within item 13, is tightened then item 8 is fastened into place so item 6 cannot be moved during use, paragraphs 0034 and 0045, figure 5) and the stopper member has a shape that allows rotation of the stopper member in a direction along which the stopper member is attached to the housing from outside of the housing (item 13, which includes the retainer, is capable of rotating in any direction before inserting onto the base region of item 11; additionally, when item 13 is attached onto base region 
Esenwein does not explicitly disclose wherein the stopper member is screwed to the housing. However, there are through holes within the stopper member that align with the groove in the base region on item 11 (see second annotated figure 5 above). The examiner takes Official Notice the fact that it is old and well known in in the art to fasten a retainer component to a housing with the use of screws; therefore, it would have been obvious to one of ordinary skill in the art to screw the stopper member (item 13) to the housing (includes items 2, 11 and base region of item 11, figures 1 and 5) in order to tightly bring the materials together and prevent pull-out when in use. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelleher (US 2013/0000935) discloses a handheld power tool with a shield assembly and a lock mechanism that secures the shield assembly in rotational positions relative to the cutting tool. 
Cooksey (US Patent No. 9,475,172) discloses a power tool with a rotatable guard partially surrounding the output shaft and a detent member to rotationally lock the rotatable guard relative to the housing. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 6a.m.-2:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIDNEY D HOHL/Examiner, Art Unit 3723

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723